DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Allowable Subject Matter
Claims 1-22 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Although van den Broeke et al. (US PAT No. 9,532,416) discloses a bleeder circuit controller, one of ordinary skill in the art would not have been motivated to modify the teaching of van den Broeke et al. to further includes, among other things, the specific of the first current controller being configured to: if the light emitting diode current is larger than zero in magnitude, generate the bleeder current equal to zero in magnitude; and if the light emitting diode current is equal to zero in magnitude, generate the bleeder current larger than zero in magnitude; where the first current controller is further configured to, if the light emitting diode current is equal to zero in magnitude: increase the bleeder current with the increasing rectified voltage in magnitude; and decrease the bleeder current with the decreasing rectified voltage in magnitude; where a rectifier current generated by the rectifier is equal to a sum of the bleeder current and the light emitting diode current in magnitude; where, with the light emitting diode current being equal to zero in magnitude, the rectified voltage and the rectifier current contribute to an active power to increase the power factor of the LED lighting system without any TRIAC dimmer (claims 1 and 16), the specific of the first current controller being configured to: if the light emitting diode current is larger than zero in magnitude, generate the bleeder current equal to zero in magnitude; and if the light emitting diode current is equal to zero in magnitude, generate the bleeder current larger than zero in magnitude; where the first current controller is further configured to, if the light emitting diode current is equal to zero in magnitude: increase the bleeder current with the increasing rectified voltage in magnitude; and decrease the bleeder current with the decreasing rectified voltage in magnitude; where a rectifier current generated by the rectifier is approximately equal to a sum of the bleeder current and the light emitting diode current in magnitude; where, with the light emitting diode current being equal to zero in magnitude, the rectified voltage and the rectifier current contribute to an active power to increase the power factor of the LED lighting system without any TRIAC dimmer (claims 15 and 22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2017/0196062 A1) discloses digital dimming solution for LED with a phase-cut dimmer.

Hu et al. (US 2017/0027029 A1) discloses a power supply for LED lamp with traic dimmer.
Matsuda (US PAT No. 8,427,070) discloses a lighting circuit including a self-hold elements connected in series to an AC power source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           /AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844